NOTE: ThiS order is n011precedential.
United States Court of Appeals
for the FederaI Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., _
Defendants-Appellants,
AND
BEL FUSE, INC., ‘
Defen,ciant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defen,dan,ts-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellan,ts.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
PER CURIAM.
0 R D E R
The appellants move for clarification of the court’s
April 11, 2011 order and for expedited consideration.
SynQor, lnc. opposes.
In light of the proceedings before the United States
District Court for the Eastern District of Texas in this
case since the filing of this motion, the court deems it
appropriate to direct the parties to file a status report
informing this court of how they believe this motion
should proceed.
Accordingly,
IT ls 0R1)ERE1) THAT:
The parties shall each file a status report not to
exceed 15 pages by Septe1nber 29, 2011.
FOR THE COURT
SEP 1 5 2011
/s/ J an Horbal};
Date J an H0rbaly
Clerk
cc: Donald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq. F"_ED
Steven N. Wi11iams, Esq. u.s. cover 0F APPEALs Fon
A1an D_ Smith, Esq. THE FEDERAL C|RCU1T
Eric W. Benisek, Esq. 553 1 5 2011
.|AN HDRBALY
CLERK